Name: Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 161 /8 Official Journal of the European Communities 29 . 6 . 79 COUNCIL REGULATION (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption been obliged to use butter already on the market in view of the special circumstances obtaining on their markets ; Whereas, in the interests of greater effectiveness and clarity, the various schemes used by the Community to finance such measures should be revised and adopted in a single text ; whereas, in view of the different habits of consumers in the various regions of the Community, and owing to the varying possibilities of the Member States as regards making a national contribution towards financing the aid , it would seem appropriate to give Member States the choice of applying either a general aid scheme such as has been hitherto provided for in Regulation (EEC) No 880/77, involving partial financing by the Member State concerned , with the exception of the United Kingdom which , taking into account the special state of its market, shall benefit from a scheme providing for an amount of aid to be financed totally by the Community, or a scheme which enables limited quan ­ tities of butter to be marketed at a greatly reduced price solely during a set period of the year ; Whereas the details of these different schemes must be fixed so as to give consumers throughout the Community a comparable reduction in the price of butter, whatever scheme is chosen by the Member State concerned ; whereas in selecting its arrangement each Member State must aim to maximize the direct consumption of butter ; Whereas, in view of the diversity of the arrangements which might be adopted and in order to avoid distur ­ bances on the various markets, care must be taken to ensure that the butter subsidized in a Member State is consumed in that Member State , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 12 (2) thereof, Having regard to the proposal from the Commission . Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas there are large quantities of butter on the market and all appropriate means should therefore be used to increase butter consumption ; Whereas a reduction in prices to the final customer is an appropriate means of attaining this objective ; whereas, to this end , Regulation (EEC) No 880/77 (5 ), as last amended by Regulation (EEC) No 1040/78 (6), authorizes the Member States to grant aid with the effect of reducing butter prices to the final private consumer and which , by way of derogation to the arrangements referred to in Article 3 of Council Regu ­ lation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy ( 7), as last amended by Regulation (EEC) No 2788/72 (8), is in principle financed only partially by the Community ; whereas , in addition , pursuant to Article 7a of Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream (9), as last amended by Regulation (EEC) No 2714/72 ( l0), the Commission has, on a number of occasions, adopted ad hoc measures for the marketing at reduced prices of certain quantities of butter in public storage or coming from private storage under contract ; whereas, in order to apply these ad hoc measures, certain Member States have HAS ADOPTED THIS REGULATION : Article 1 For the purposes of this Regulation : (a) 'butter for direct consumption ' means butter purchased by the final private consumer from retail outlets with a view to private consumption, including butter purchased from the retail trade by hotels , restaurants , hospitals , homes, boarding (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . Y) OJ No L 204, 28 . 7 . 1978 , p. 6 . (3 ) OJ No C 93, 9 . 4 . 1979, p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). ( 5 ) OJ No L 106, 29 . 4 . 1977, p. 31 . (') OJ No L 134, 22 . 5 . 1978 , p. 7 . ( 7) OJ No L 94, 28 . 4 . 1970 , p. 13 . ( ») OJ No L 295, 30 . 12 . 1972, p. 1 . (9 ) OJ No L 169 , 18 . 7 . 1968 , p. 1 . i °) OJ No L 291 , 28 . 12 . 1972, p. 15 . 29 . 6 . 79 Official Journal of the European Communities No L 161 /9 schools, prisons and similar establishments in order to cater for persons fed in such establish ­ ments, and excluding butter purchased for sale to the public in the form of other products by cake shops, caterers , etc . ; (b) 'butter in public storage' means butter which has been purchased by an intervention agency pursuant to Article 6 ( 1 ) of Regulation (EEC) No 804/68 ; (c) 'butter in private storage' means butter for which a private storage contract has been concluded pursuant to Article 6 (2) of Regulation (EEC) No 804/68 and which has not yet been taken out of storage ; (d) 'butter on the market' means butter other than that referred to in (b) and (c). Article 2 1 . Member States shall have the option of choosing one of the following measures for reducing the price of butter for direct consumption : SCHEME A Granting a general subsidy for butter on the market , the Community contribution being limited to 75 % of the actual subsidy and not exceeding 50 ECU per 100 kilograms of butter . SCHEME B For quantities and for periods of the year to be deter ­ mined and with total Community financing :  selling butter in public storage at a price equal to the intervention price less 90 ECU per 100 kilo ­ grams, and/or  granting a subsidy of 90 ECU per 100 kilograms to butter in private storage or butter on the market . 2 . However, the United Kingdom shall grant for butter on the market a general subsidy not exceeding 45-94 ECU per 100 kilograms to be financed entirely by the Community . Article 3 1 . Each Member State shall make the choice referred to in Article 2 ( 1 ) with the aim of maximizing the direct consumption of butter on its territory, in the light of past experience with similar measures and in view of its possibilities as regards making a national contribution to the subsidy in accordance with scheme A. 2 . Member States shall take all necessary steps to ensure that : (a ) the butter concerned is purchased only for direct consumption and that its final selling price reflects the subsidy or the price reduction granted under this Regulation ; (b) the butter is consumed in the Member State where the subsidy or the price reduction is granted . 3 . Community financing of the aid provided for in this Regulation shall be limited to butter of1 Commu ­ nity origin . Article 4 The rules for implementing this Regulation shall be adopted in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804/68 . They shall in particular include the conditions referred to in Article 2 ( 1 ) for scheme B. Article 5 Regulation (EEC) No 880/77 is hereby repealed . Article 6 This Regulation shall enter into force on 2 July 1979 . It shall apply until the end of the 1979/80 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE